Title: To Thomas Jefferson from Samuel Blodget, 16 July 1807
From: Blodget, Samuel
To: Jefferson, Thomas


                        
                            Sir
                     
                            16th July 1807
                     
                        
                        from having been often at Sea. & having once served in the artellary US I have frequently endeavour to find
                            a method by which to render our present means of defense more formidable,    the objection which naval gentleman have, to
                            carrying dangerous furnaces on board their Ships & gun boats, alone prevent their being more than 3 times as formidable
                            as the would be with these means by which, Elliot burnd every one of the vessells of his enemy
                            before Gibralter, since which nothing it is presumed can be more wanting to Ships than an easy mode
                            for transporting an improved furnace,—In hopes to deter rather than to destroy our enemy I called
                            yesterday to shew my plan to you but I beleiving. it would be more in order during the press of
                            Public affairs, to shew this to Mr Smith, I have presented a Copy, & shall wait on him this day by appointment to
                            explain
                        I have written this chiefly to explain my object in calling yesterday under a zealous
                            impression common in times like these to every American
                  with the tender of any services in my Power from motives of
                            esteem & respect for you & our Common Country I am your obedient Sert
                        
                            S Blodget
                     
                        
                    